United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-3303
                                     ___________

In re: Baycol Products Litigation,          *
                                            *
--------------------------------------      *
                                            *
Gary Burke and Joyce R. Burke,              *
                                            *
               Appellants,                  *
                                            *
Mary Eunice Brewer; James B.                *
Brewer; Kathy Gembarowicz; Alma             *
Lee Harmon; Monica A. Jordan,               *
                                            *
               Plaintiffs,                  *
                                            * Appeal from the United States
        v.                                  * District Court for the
                                            * District of Minnesota.
Bayer AG; Bayer Corporation;                *
GlaxoSmithKline PLC, individually           * [UNPUBLISHED]
and as successor in interest to             *
SmithKline Beecham PLC and                  *
Smith Kline Beecham Corporation,            *
                                            *
               Appellees.                   *
                                       ___________

                            Submitted: November 4, 2009
                               Filed: November 13, 2009
                                ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________
PER CURIAM.

       Gary and Joyce Burke appeal the district court’s1 adverse grant of summary
judgment in their diversity products-liability action. Having carefully reviewed the
record, we find no abuse of discretion in the district court’s exclusion of the opinion
of the Burkes’ expert. See Bland v. Verizon Wireless, LLC, 538 F.3d 893, 896 (8th
Cir. 2008). We also agree with the district court’s determination that, without such
an opinion, there were no trialworthy issues on the Burkes’ state-law claims. See
Bannister v. Bemis Co., 556 F.3d 882, 884 (8th Cir. 2009) (reviewing de novo
summary judgment order and interpretation of state law). Accordingly, we affirm.
See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.

                                         -2-